AP-77,053
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
      September 30, 2015                                          Transmitted 9/29/2015 7:30:44 PM
                                                                   Accepted 9/30/2015 10:29:21 AM
                                                                                    ABEL ACOSTA
                                    NO. AP-77,053                                           CLERK

ERIC LYLE WILLIAMS                        ()        IN THE COURT OF
                                          ()
VS.                                       ()        CRIMINAL APPEALS
                                          ()
THE STATE OF TEXAS                        ()        OF TEXAS

               MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES Appellant in the above-styled and numbered cause, and,

pursuant to Rule 38.6 and Rule 10.5(b) Texas Rules of Appellate Procedure,

submits this Motion requesting that the Appellant be granted additional time

in which to file the brief in the above-styled and numbered cause, and in

support of same would show the Court the following:

                                         I.

(a)      Trial Court Designation:        422ND Judicial District Court
                                         Kaufman County
         Cause Number:                   32031-422
(b)      Offense:                        Capital Murder
         Punishment:                     Death
(c)      Date of extension sought for    March 2, 2016
         brief:
(f)      Number of prior extensions:    0
(g)      Facts relied upon to support extension:

         Appellant’s counsel requests the additional time to complete this death

penalty appellate brief.     Appellant’s counsel requests additional time to

complete the summary of the record and to research of possible points of
error. The appellate record is very large with 69 volumes and in excess of

10,679 pages and it will take at least six additional months to read the record,

summarize the jury selection process, the testimony at trial and research all

possible issues. Appellate Counsel has had several discussions of the

possible issues with trial counsel and believes that numerous complex issues

will be present in the appellate record. The record is very lengthy and due to

the gravity of the sentence, Appellant’s counsel requests additional time to

prepare the appellate brief.

                                       II.

      The Appellant has been diligent in pursuing this appeal and is not

seeking this extension for purposes of delay.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Motion be granted.



                                       Respectfully submitted,



                                         /s/ John Tatum
                                       John Tatum
                                       990 S. Sherman Street
                                       Richardson, Texas 70581
                                       (972) 705-9200
                                       Fax #: (972) 690-9901
                                       State Bar No. 19672500
                       CERTIFICATE OF SERVICE

     I hereby certify that a copy of this Motion has been delivered to

Fredericka Sargent, Kaufman County District Attorney Pro Tem , c/o Criminal

Appeals Division Office of the Attorney General at P.O. Box 12548 Austin,

Texas 78711-2548 on this the 30th day of September, 2015.



                                         /s/ John Tatum
                                    John Tatum
                      CERTIFICATE OF COMPLIANCE

      I certify that this submitted e-mail attachment to file Motion for Extension
of Time to File Brief complies with the following requirements of the Court:

      1. The petition is submitted by e-mail attachment;

      2. The e-mail attachment is labeled with the following information:


      A. Case Name: Eric Lyle Williams
      B. The Appellate Case Number: AP-77,053
      C. The Type of Document: Motion to Extend Time
      D. Party for whom the document is being submitted: Appellant
      E. The Word Processing Software and Version Used to Prepare the
      Motion :
      Word Perfect X7

      3. Copies have been sent to all parties associated with this case.

         /s/ John Tatum                                      9/29/15
      (Signature of filing party and date)

      John Tatum
      (Printed name)

      John Tatum, Attorney at Law

      Emailed Copy of Motion